      Case 4:19-cv-01067 Document 1 Filed on 03/22/19 in TXSD Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION

 HUMBERTO ADAN DELEON                           §
                                                §
        Plaintiff,                              §
                                                §
 v.                                             §
                                                §
 THE CITY OF BAYTOWN; JASON                     §     CIVIL ACTION NO. 4:19-CV-1067
 STOVER; JAVIER GALINDO; TROY                   §
 A. CRAWFORD                                    §
                                                §
        Defendants.

                                    NOTICE OF REMOVAL

       Defendants The City of Baytown, Jason Stover, Javier Galindo, and Troy A. Crawford

notice the removal of this suit from the 269th District Court of Harris County, Texas to the United

States District Court for the Southern District of Texas, Houston Division.

              I.      SUMMARY AND ALLEGATIONS IN THE PLEADINGS

       1.      On February 15, 2019, Plaintiff Humberto Adan Deleon filed this case, Humberto

Adan Deleon v. The City of Baytown Jason Stover, Javier Galindo, and Troy A. Crawford, Cause

No. 2019-11867, in the 269th District Court of Harris County, Texas (“state court”), against

Defendants.

       2.      The United States District Courts have jurisdiction over this case because there is a

federal question. 28 U.S.C. 1331.

       3.      This is a 42 U.S.C. § 1983 case resulting from the arrest of Plaintiff in February

2017 during the course of a traffic stop. Plaintiff’s Petition alleges Defendants unlawfully arrested

him and used excessive force against him in violation of 42 U.S.C. § 1983. Petition at Counts III
      Case 4:19-cv-01067 Document 1 Filed on 03/22/19 in TXSD Page 2 of 4



and IV. Plaintiff further alleges claims of negligence and negligent hiring/training/supervision

against Defendants based on their actions during his arrest. Id. at Counts I and II.

       4.      Because Plaintiff alleges unlawful arrest and excessive force claims under 42

U.S.C. § 1983, one or more of Plaintiff’s claims “arise under the Constitution, laws, or treaties of

the United States.” 42 U.S.C. § 1331.

       5.      Further, this Court has jurisdiction over Plaintiff’ common law state claims of

negligence and negligent hiring/training/supervision pursuant to 42 U.S.C. § 1367 because these

claims are so related to the federal claims that “they form part of the same case or controversy

under Article III of the United States Constitution.” 42 U.S.C. § 1367.

                II.     PROCEDURAL REQUIREMENTS FOR REMOVAL

       6.      Plaintiff’s Petition was filed on February 15, 2019. Defendant the City of Baytown

was served on February 27, 2019 and was the first Defendant served. Thus, this Notice of Removal

is timely filed under 28 U.S.C. § 1446(b), because it is filed within thirty days of receipt of the

initial pleading setting forth a claim for relief. Murphy Bros., Inc. v. Michette Pipe Stringing, Inc.,

119 S. Ct. 1322, 1328-29 (1999). Further, all Defendants join/consent to this removal

       7.      Pursuant to Local Rule 81 and 28 U.S.C. §1446(a), Defendants attach the following

documents:

               (1)     an index of matters being filed, attached as Exhibit “1”;

               (2)     all pleadings asserting causes of action, along with all other documents

                       included in the state court file, attached as Exhibit “2”; and

               (3)     a list of all counsel of record, including addresses, telephone numbers,

                       parties represented, attached as Exhibit “3,” and

               (4) the state court docket sheet, attached as Exhibit “4.”



                                                 -2-
       Case 4:19-cv-01067 Document 1 Filed on 03/22/19 in TXSD Page 3 of 4



        8.      No docket control order has been issued as of the date of this filing.

        9.      Under 28 U.S.C. §1442(a), venue of the removed action is proper in this Court as

this is the district where the state action is pending.

        10.     Defendants will promptly give Plaintiff written notice of the filing of this Notice of

Removal as required by 28 U.S.C. §1446(d). Defendants will also promptly file a copy of this

Notice of Removal with the Clerk of the 269th Judicial Court of Harris County, Texas, where the

action is currently pending, pursuant to §1446(d).

                                 III.     BASIS FOR REMOVAL

        11.     All of Defendants consent to removal. Defendants would show the basis for

removal is federal question jurisdiction under 28 U.S.C. §1331.

        12.     Plaintiff has asserted claims of wrongful arrest and excessive force under 42 U.S.C.

§ 1983 and seeks damages relating to those claims. Plaintiff also asserts common law state claims

of negligence and negligent hiring/training/supervision and this Court has supplemental

jurisdiction over those claims. 42 U.S.C. §1367.

        13.     Thus, removal is proper as to all of Plaintiff’s claims.

                                              PRAYER

        Based on the foregoing, Defendants The City of Baytown, Jason Stover, Javier Galindo,

and Troy A. Crawford pray that this case be removed to the United States District Courts for the

Southern District of Texas, and for all other relief to which they may be entitled.




                                                  -3-
      Case 4:19-cv-01067 Document 1 Filed on 03/22/19 in TXSD Page 4 of 4



                                            Respectfully submitted,

                                            GORDON REES SCULLY MANSUKHANI
                                            LLP
                                            By:     /s/ Steven D. Selbe
                                                    Steven D. Selbe (Attorney-In-Charge)
                                                    State Bar No. 18004600
                                                    Federal Bar No. 18003
                                                    sselbe@grsm.com
                                                    Heidi J. Gumienny
                                                    State Bar No. 24036696
                                                    Federal Bar No. 36890
                                                    hgumienny@grsm.com
                                                    Allison K. Wells
                                                    State Bar No. 24107958
                                                    Federal Bar No. 3293446
                                                    1900 West Loop South, Suite 1000
                                                    Houston, TX 77027
                                                    (713) 961-3366 (Telephone)
                                                    (713) 961-3938 (Facsimile)

                                                    ATTORNEYS FOR DEFENDANTS


                               CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document was served upon the following, on this
the 22nd day of March, 2019.

       Scott R. Brann                               By ECF and Email
       Brann Sullivan Trial Lawyers, PLLC
       602 Sawyer St., Suite 700
       Houston, Texas 77007

                                                    /s/ Steven D. Selbe
                                                    STEVEN D. SELBE




                                              -4-
